- Telefonica Brasil - 6K UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of June 2013 Commission File Number: 001-14475 TELEFÔNICA BRASIL S.A. (Exact name of registrant as specified in its charter) TELEFONICA BRAZIL S.A. (Translation of registrants name into English) Av. Eng° Luís Carlos Berrini, 1376 - 28º andar São Paulo, S.P. Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): TELEFÔNICA BRASIL S.A. TABLE OF CONTENTS Item 1. Press Release entitled “ Telefônica Brasil S.A. – Minutes of the 105th Meeting of the Statutory Audit Council - Approval of the corporate reorganization of the Company ’ s wholly-owned subsidiaries and controlled companies ”, dated on June 10, 2013 TELEFÔNICA BRASIL S.A. Publicly-held Company CNPJ/MF 02.558.157/0001-62 - NIRE 35.3.0015881-4 MINUTES OF THE 105th MEETING OF THE STATUTORY AUDIT COUNCIL OF TELEFÔNICA BRASIL S.A., HELD ON JUNE 10, 2013. On June 10, 2013, at 11:00 a.m., in the head-office located in the city of São Paulo, State of São Paulo, on Avenue Eng. Luiz Carlos Berrini, no. 1376, 31o floor, room REDIR, Cidade Monções District, a meeting was held by the undersigned members of the Sta tutory Audit Council of Telefônica Brasil S.A. (“ Company ”) and the Director of Corporate and Statutory Affairs, Mrs. Michelle Morkoski Landy, who signs this minutes. At the meeting, which was held on an extraordinary basis, the proposed corporate reorgani zation (“ Corporate Reorganization ”) was submitted, involving Telefônica’s wholly -owned subsidiaries and controlled companies, concerning the merger into the Company of (i) the spun- off net assets of the Company’s wholly -owned subsidiary, Telefônica Data S.A., a closely-held corporation with head-office in the city of Barueri, State of São Paulo, at Avenue Tamboré, no. 341/371, enrolled with the CNPJ/MF under no. 04.027.547/0001- 31 (“ TData ”); (ii) the portion of the spun
